Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 3, 2009 MTM Technologies, Inc. (Exact name of registrant as specified in its charter) New York 0-22122 13-3354896 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) 1200 High Ridge Road, Stamford, Connecticut 06905 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (203) 975-3700 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On March 3, 2009, MTM Technologies, Inc. (the  Company ), FirstMark III, L.P. ( FirstMark III ), FirstMark III Offshore Partners, L.P. (together with FirstMark III,  FirstMark ), Constellation Venture Capital II, L.P. ( Constellation Ventures ), Constellation Venture Capital Offshore II, L.P. ( Constellation Offshore ), The BSC Employee Fund VI, L.P. ( BSC ) and CVC II Partners, LLC (together with Constellation Ventures, Constellation Offshore and BSC,  Constellation ) entered into Amendment No. 6 ( Amendment No. 6 ) to the Amended and Restated Registration Rights Agreement dated December 10, 2004, as amended, among the Company, Steven Rothman, Howard Pavony, FirstMark and Constellation (the  Registration Rights Agreement ) to provide certain registration and other rights with respect to warrants to purchase preferred stock issued to FirstMark and Constellation since the prior amendment to the Registration Rights Agreement. FirstMark currently owns approximately 57% of the Companys voting stock and has the right to acquire up to 62% of the Companys voting stock. Gerald A. Poch and Sterling Phillips are members of the Companys Board of Directors and are also affiliated with FirstMark. Constellation currently owns approximately 15% of the Companys voting stock and has the right to acquire up to 15% of the Companys Voting Stock.
